EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:10/1/09 through 10/31/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Stephanie Buffington Date:November 30, 2009 Signature of Authorized Individual Stephanie Buffington Director of Financial Reporting, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET October 31, 2009 Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC ASSETS REAL ESTATE INVENTORY $ 55,000 $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 5,110,523 RESTRICTED CASH 258,621 GOODWILL 1,222,893 1,469,450 ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 2,360,038 15,193 DUE FROM AFFILIATE 472,443,214 PREPAID EXPENSES 1,503,959 DEPOSITS AND OTHER ASSETS 3,328,833 - INVESTMENTS IN SUBSIDIARIES (281,232,049 ) (81,178,071 ) (85,841,480 ) (36,151,702 ) DEFERRED TAX ASSET 1,275,812 DEFERRED FINANCING EXPENSES 3,493,395 TOTAL ASSETS $ 209,820,239 $ 1,484,643 $ (81,178,071 ) $ (85,841,480 ) $ (36,151,702 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 174,828,971 $ - $ - $ - $ - ACCRUED INTEREST 8,755,127 ACCRUED PROPERTY TAXES - ACCOUNTS PAYABLE TRADE 1,845,350 DUE TO AFFILIATE 357,487,635 ACCOUNTS PAYABLE AND OTHER LIABILITIES 21,264,777 83,633 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 564,181,860 83,633 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (354,361,621 ) 1,401,010 (81,178,071 ) (85,841,480 ) (36,151,702 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 209,820,239 $ 1,484,653 $ (81,178,071 ) $ (85,841,480 ) $ (36,151,702 ) $ (282,785,393 ) RE of consolidated subs 1,553,344 Investment in Keane Stud $ (281,232,049 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET October 31, 2009 (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (1,398,964 ) 14,764 (3,190 ) (315,789 ) (18,302,981 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (1,398,964 ) $ 14,764 $ (3,190 ) $ (315,789 ) $ (18,302,981 ) LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ - $ - $ - ACCRUED INTEREST ACCRUED PROPERTY TAXES ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (1,398,964 ) 14,764 (3,190 ) (315,789 ) (18,302,981 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (1,398,964 ) $ 14,764 $ (3,190 ) $ (315,789 ) $ (18,302,981 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET October 31, 2009 (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ 5,521,309 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,495,667 - LESS:ACCUMULATED DEPRECIATION - - (2,437,010 ) - NET RENTAL REAL ESTATE - - - 29,067,781 - CASH AND CASH EQUIVALENTS - - 293,031 - RESTRICTED CASH - - 113,153 - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - - 416 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 1,552,864 - - - PREPAID EXPENSES - 407 120,432 404 DEPOSITS AND OTHER ASSETS - - 27,599 - INVESTMENTS IN SUBSIDIARIES (4,949 ) - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - TOTAL ASSETS $ (4,949 ) $ 1,552,864 $ 5,521,716 $ 29,622,412 $ 3,209,755 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED INTEREST - 742,563 896,938 350,350 ACCRUED PROPERTY TAXES 1,869 97,373 265,970 186,530 ACCOUNTS PAYABLE TRADE 4,610 45,674 197,247 - DUE TO AFFILIATE - 37,918,378 3,690,206 9,438,249 ACCOUNTS PAYABLE AND OTHER LIABILITIES 70,000 2,944,852 1,201,963 146,626 TENANT SECURITY DEPOSITS - - 74,258 - TOTAL LIABILITIES - 76,480 49,439,240 47,785,077 13,721,753 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (4,949 ) 1,476,384 (43,917,523 ) (18,162,665 ) (10,511,998 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (4,949 ) $ 1,552,864 $ 5,521,716 $ 29,622,412 $ 3,209,755 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET October 31, 2009 (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ - $ 1,980,793 $ 4,624,733 $ 7,770,202 $ 258,610 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 1,008 RESTRICTED CASH - 63,766 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 541,194 - - 8,908,163 PREPAID EXPENSES - 100,373 404 441 - DEPOSITS AND OTHER ASSETS - 1,121 36 4,943 35 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 19,417 - - - TOTAL ASSETS $ - $ 2,706,738 $ 4,625,173 $ 7,775,661 $ 9,167,815 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ 1,960,578 $ 3,900,000 $ 8,970,000 $ - ACCRUED INTEREST - 273,363 378,251 1,915,575 - ACCRUED PROPERTY TAXES - 251,771 55,034 422,686 188,685 ACCOUNTS PAYABLE TRADE 95,473 35,935 9,152 4,875 12,945 DUE TO AFFILIATE 41,141,485 - 6,327,986 12,747,485 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 690,375 679,998 353,844 32,484 617,568 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 41,927,333 3,201,644 11,024,267 24,093,104 819,198 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (41,927,333 ) (494,907 ) (6,399,095 ) (16,317,444 ) 8,348,617 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ - $ 2,706,738 $ 4,625,173 $ 7,775,661 $ 9,167,815 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET October 31, 2009 (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 78,644,695 $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 3,012 124,217 49,660 8,006 - RESTRICTED CASH - 288,505 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - 24,184 - - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 27,177,671 PREPAID EXPENSES - 83,106 12,414 283 - DEPOSITS AND OTHER ASSETS - 9,248 29,154 - - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 172,754 - - - TOTAL ASSETS $ 3,012 $ 79,346,708 $ 91,228 $ 8,289 $ 27,177,671 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 1,105,918 $ 70,697,623 $ - $ - $ - ACCRUED INTEREST 367,229 40,561 - - - ACCRUED PROPERTY TAXES - 776,262 - - - ACCOUNTS PAYABLE TRADE 38,481 594,051 86,986 124,297 - DUE TO AFFILIATE 2,596,630 7,341,976 7,882,324 5,052,967 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 410,078 1,096,307 92,073 161,297 - TENANT SECURITY DEPOSITS - 198,894 - - - TOTAL LIABILITIES 4,518,336 80,745,673 8,061,383 5,338,560 - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (4,515,323 ) (1,398,964 ) (7,970,154 ) (5,330,271 ) 27,177,671 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 3,012 $ 79,346,708 $ 91,228 $ 8,289 $ 27,177,671 - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET October 31, 2009 (Continued) Unaudited – For Internal Use Only Non Filing Entities Combined Eliminations Total ASSETS REAL ESTATE INVENTORY $ 34,084,611 $ 6,077,031 $ 142,226,335 LAND 69,592,579 - 79,601,703 BUILDING IMPROVEMENTS 426,871,821 - 448,367,488 LESS:ACCUMULATED DEPRECIATION (124,321,620 ) - (126,758,630 ) NET RENTAL REAL ESTATE 372,142,780 - 401,210,561 CASH AND CASH EQUIVALENTS 462,618 - 6,052,226 RESTRICTED CASH 11,661,503 - 12,385,548 GOODWILL - - 2,692,343 ACCOUNTS RECEIVABLE BASE RENT 233,239 - 257,838 MISCELLANEOUS ACCOUNTS RECEIVABLE 171,151 (15,193 ) 2,531,189 DUE FROM AFFILIATE 117,454,339 (628,077,444 ) - PREPAID EXPENSES 2,402,860 - 4,225,082 DEPOSITS AND OTHER ASSETS 603,354 - 4,004,322 INVESTMENTS IN SUBSIDIARIES - 505,967,756 1,553,345 DEFERRED TAX ASSET - - 1,275,812 DEFERRED FINANCING EXPENSES 4,304,529 - 7,990,095 TOTAL ASSETS $ 543,520,984 $ (116,047,850 ) $ 586,404,696 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 551,763,415 $ - $ 865,975,400 ACCRUED INTEREST 6,492,853 - 20,212,810 ACCRUED PROPERTY TAXES 2,838,368 876,781 5,961,328 ACCOUNTS PAYABLE TRADE 1,543,587 - 4,638,664 DUE TO AFFILIATE 79,355,401 (570,980,721 ) - ACCOUNTS PAYABLE AND OTHER LIABILITIES 12,710,025 (966,537 ) 41,589,362 TENANT SECURITY DEPOSITS 2,109,479 6,123 2,388,754 TOTAL LIABILITIES 656,813,128 (571,064,354 ) 940,766,317 MINORITY INTEREST - 13,270,674 13,270,674 SHAREHOLDERS'DEFICIT (113,292,144 ) 455,016,503 (354,361,621 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 543,520,984 $ (116,047,850 ) $ 586,404,696 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Ten Months Ended October 31, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other 139,185 812,856 Total revenue 139,185 812,856 - - - Expenses: Cost of sales - - Property operations (534,061 ) - Depreciation - 34,544 Provision for losses 1,400,000 - Impairment charges - - General and administrative 21,532,363 997,149 Total expenses 22,398,302 1,031,693 - - - Other income and (expenses): Equity in loss of subsidiaries (86,088,412 ) - Minority interest income of partnerships and joint ventures - - Interest income 220,815 - Interest expense (7,166,855 ) - Gain (loss) on extinguishment of debt - - Gain (loss) on debt restructuring - - Gain (loss) on transfer of assets - - Gain (loss) on disposition of assets (4,497,534 ) Gain (loss) on sale of real estate - - Litigation, settlements, and other claims 3,404,122 - Total other income and (expenses) (94,127,864 ) - Income tax expense (42,342 ) - Discontinued operations - Net income (loss) $ (116,429,323 ) $ (218,837 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Ten Months Ended October 31, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other Total revenue - Expenses: Cost of sales Property operations Depreciation Provision for losses Impairment charges General and administrative Total expenses - Other income and (expenses): Equity in loss of subsidiaries Minority interest income of partnerships and joint ventures Interest income Interest expense Gain (loss) on extinguishment of debt Gain (loss) on debt restructuring Gain (loss) on transfer of assets Gain (loss) on disposition of assets Gain (loss) on sale of real estate Litigation, settlements, and other claims Total other income and (expenses) - Income tax expense - Discontinued operations - Net income (loss) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Ten Months Ended October 31, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon, LLP Bermuda Island Tarragon LLC The Park Development East, LLC Revenue: Sales $ - $ 89,900 $ - $ - $ - Rental and other - - 2,894,879 - Total revenue - 89,900 - 2,894,879 - Expenses: Cost of sales 84,166 - - - Property operations 26,793 115,863 1,503,340 187,489 Depreciation - - 478,598 - Provision for losses - Impairment charges - 12,922,862 - - General and administrative 1,391 27,993 12,678 692,261 Total expenses - 112,350 13,066,718 1,994,617 879,750 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense - (543,858 ) (1,275,608 ) (346,605 ) Gain (loss) on extinguishment of debt - Gain (loss) on debt restructuring Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) - - (543,858 ) (1,275,608 ) (346,605 ) Income tax expense - Discontinued operations - Net income (loss) $ - $ (22,450 ) $ (13,610,576 ) $ (375,346 ) $ (1,226,355 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Ten Months Ended October 31, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC Revenue: Sales $ 18,924,400 $ 1,334,621 $ - $ - $ 891,477 Rental and other - - - 5,709 - Total revenue 18,924,400 1,334,621 - 5,709 891,477 Expenses: Cost of sales 18,252,356 6,345,025 - - 1,014,461 Property operations 109,128 201,188 3,750 193,293 (118,767 ) Depreciation - Provision for losses - Impairment charges - - 6,366,255 - - General and administrative 101,259 235,150 1,383 62,111 21,976 Total expenses 18,462,743 6,781,362 6,371,388 255,404 917,670 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense 43,634 (289,977 ) (27,707 ) (1,923,416 ) - Gain (loss) on extinguishment of debt 613,681 - Gain (loss) on debt restructuring Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) 657,315 (289,977 ) (27,707 ) (1,923,416 ) - Income tax expense - Discontinued operations - Net income (loss) $ 1,118,971 $ (5,736,718 ) $ (6,399,095 ) $ (2,173,111 ) $ (26,193 ) - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Ten Months Ended October 31, 2009 (Continued) Unaudited - For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Revenue: Sales $ - $ - $ - $ - Rental and other 106,227 2,143,684 1,457,334 88,437 Total revenue 106,227 2,143,684 1,457,334 88,437 Expenses: Cost of sales - Property operations 319,993 1,504,577 528,818 48,600 Depreciation 72,479 - 311,286 1,007 Provision for losses - Impairment charges - General and administrative 10,400 182,771 11,704 75,659 Total expenses 402,872 1,687,349 851,808 125,266 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense (245,766 ) (1,849,060 ) (764,347 ) (184,453 ) Gain (loss) on extinguishment of debt - - (8,992 ) - Gain (loss) on debt restructuring - Gain (loss) on transfer of assets - - (3,734,857 ) 1,035,083 Gain (loss) on disposition of assets - Gain (loss) on sale of real estate (741,820 ) - - - Litigation, settlements, and other claims - Total other income and (expenses) (987,586 ) (1,849,060 ) (4,508,196 ) 850,630 Income tax expense - Discontinued operations - Net income (loss) $ (1,284,232 ) $ (1,392,724 ) $ (3,902,670 ) $ 813,801 - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Ten Months Ended October 31, 2009 (Continued) Unaudited - For Internal Use Only Non-Filing Entities Combined Eliminations Disc Ops Reclass Total Revenue: Sales $ 4,262,470 $ - $ - $ 25,502,868 Rental and other 61,719,830 (750,859 ) (31,191 ) 68,586,092 Total revenue 65,982,300 (750,859 ) (31,191 ) 94,088,959 Expenses: Cost of sales 3,727,144 - - 29,423,153 Property operations 33,195,550 7 (43,537 ) 37,242,024 Depreciation 10,890,394 (34,544 ) - 11,753,765 Provision for losses - - - 1,400,000 Impairment charges 58,426,755 - - 77,715,872 General and administrative 2,052,890 996,321 - 27,015,459 Total expenses 108,292,734 961,784 (43,537 ) 184,550,273 Other income and (expenses): Equity in loss of subsidiaries - 78,971,839 - (7,116,573 ) Minority interest income of partnerships and joint ventures 466,401 - - 466,401 Interest income 117 - - 220,932 Interest expense (29,434,306 ) - 11,872 (43,996,452 ) Gain (loss) on extinguishment of debt (136,454 ) - 123,888 592,123 Gain (loss) on debt restructuring 18,298,913 - - 18,298,913 Gain (loss) on transfer of assets - - - (2,699,775 ) Gain (loss) on disposition of assets - - - (4,497,534 ) Gain (loss) on sale of real estate 1,462,886 - (1,462,886 ) (741,821 ) Litigation, settlements, and other claims - - - 3,404,122 Total other income and (expenses) (9,342,444 ) 78,971,839 (1,327,126 ) (36,069,663 ) Income tax expense - - - (42,342 ) Discontinued operations - - 1,314,780 1,314,780 Net income (loss) $ (51,652,877 ) $ 77,259,197 $ - $ (125,258,538 ) - 13 - TARRAGON CORPORATION CASH FLOW
